J-A30002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES ANTHONY DIXSON                     :
                                               :
                       Appellant               :   No. 1764 WDA 2017

           Appeal from the Judgment of Sentence October 12, 2017
    In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0010179-2016


BEFORE:      SHOGAN, J., KUNSELMAN, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 27, 2019

       Appellant, Charles Anthony Dixson, appeals from the judgment of

sentence entered following his convictions of third-degree murder and

carrying a firearm without a license.1 We affirm.

       On July 28, 2016, at approximately 8:30 p.m., twenty-two-year-old

Robert Ray (“Victim”) was shot in the head on Russellwood Avenue in Stowe

Township, Pennsylvania. He died as a result of the gunshot. Approximately

one hour before the shooting, police officers witnessed Appellant arguing with

Victim on a nearby street. Subsequently, two eyewitnesses, Curtis Verner and

James Beasock, were sitting on Mr. Verner’s front porch on Russellwood

Avenue when the shooting occurred. The eyewitnesses indicated that, just


____________________________________________


1   18 Pa.C.S. §§ 2502(c) and 6106(a)(1).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A30002-18


before the shooting, Appellant and Victim had an argument on the front porch

of the neighboring home, Victim ran, and Appellant followed with a gun in his

hand. The eyewitnesses heard gunfire within seconds of Appellant pursuing

Victim. Both of the arguments between Appellant and Victim were captured

on surveillance cameras.

      An arrest warrant was issued, and Appellant surrendered to police on

August 3, 2016. Appellant was charged with the two crimes specified above.

On March 16, 2017, Appellant filed a pretrial motion to suppress the

identifications made by the eyewitnesses, which the trial court denied on

June 6, 2017. On June 12, 2017, a jury convicted Appellant of both crimes.

On October 12, 2017, the trial court sentenced Appellant to serve a term of

incarceration of fifteen to thirty years for the third-degree murder conviction

and a consecutive sentence of two and one-half to five years for the firearms

violation. Appellant filed timely post-sentence motions, which the trial court

denied.   This timely appeal followed.     Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1. Whether the evidence presented by the Commonwealth was
      sufficient to support the conviction of [Appellant] for third degree
      murder?

      2. Whether the Trial Court erred when it denied [Appellant’s]
      pretrial motion to suppress an identification when the
      Commonwealth failed to demonstrate that the identification of
      [Appellant]    was free   of   a  substantial  likelihood  of
      misidentification?


                                     -2-
J-A30002-18


      3. Whether the Trial Court erred when it failed to give a jury
      instruction following the jury’s question as to conspiracy liability
      when [Appellant] was never charged with the offense?

Appellant’s Brief at 3.

      Appellant first argues that the evidence was insufficient to support his

conviction of third-degree murder.     Appellant’s Brief at 12-15.     Appellant

contends that the evidence did not show beyond a reasonable doubt that

Appellant fired the fatal shot because no Commonwealth witness actually saw

the shooting.   Id. at 12. Thus, Appellant asserts that the Commonwealth

failed to prove that he was the perpetrator of the crime.

      Our standard of review is well established:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder[’s].   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the finder
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).




                                      -3-
J-A30002-18


      The Pennsylvania Crimes Code defines third-degree murder as any

killing with malice that is not first or second-degree murder.        18 Pa.C.S.

§ 2502(c). Our Supreme Court has explained that “to convict a defendant of

the offense of third-degree murder, the Commonwealth need only prove that

the   defendant    killed   another    person    with   malice    aforethought.”

Commonwealth v. Santos, 876 A.2d 360, 363-364 (Pa. 2005). “The use of

a deadly weapon upon a vital part of the victim’s body is more than sufficient

to provide the element of malice.” Commonwealth v. D’Ambro, 456 A.2d
140, 143 (Pa. 1983).

      In addressing this issue, the trial court offered the following analysis:

      The facts in this case, when viewed in the light most favorable to
      the Commonwealth, support the guilty verdict on the charge of
      criminal homicide. [Appellant] alleges the Commonwealth failed
      to establish that [Appellant] “fired the fatal shot.” To the contrary,
      there was sufficient evidence linking [Appellant] as the shooter.
      Specifically, immediately prior to the shooting, Mr. Verner
      observed [Appellant] across the street from the Victim and put
      gloves on. (June 8, 2017, T.T. 73-74.) Mr. Verner testified that
      he observed Bobbi Jo Dixson (Yankowski) hand [Appellant]
      something from her purse, and then saw [Appellant] walk across
      the street towards Victim. Id. Mr. Verner observed [Appellant]
      and the Victim argue on the front porch next to him. Id. at 75.
      Mr. Verner and Mr. Beasock both testified that while on the porch
      they both observed [Appellant] with a gun in his hand. Id. at 20,
      76. Mr. Verner observed the Victim jump off the porch over the
      side railing and run between the houses. Id. at 78. Mr. Verner
      then observed [Appellant] follow the Victim in between the houses
      and raise his arm straight up from his side. Id. at 78-79.
      Mr. Verner then heard a “pop” and then observed [Appellant] run
      away. Id. at 79. The Victim was subsequently found shot in the
      head in the alley between the houses.

            The sequence of events as testified to by Mr. Verner was
      also corroborated by City video surveillance footage. [Appellant]

                                      -4-
J-A30002-18


      admitted to the events as testified to by Mr. Verner, except for
      denying having a gun and/or shooting Victim that day. Id. at 119-
      178. Additionally, [Appellant] admitted to an altercation between
      himself and the Victim earlier that day where police heard
      [Appellant] threatened [sic] the Victim. Id. at 159.

            It is clear that the jury did not believe [Appellant’s] claim
      that he was not the shooter. . . . Accordingly, the jury, as fact -
      finder, found the testimony of [Appellant] not credible and there
      was sufficient evidence as a matter of law to support a guilty
      verdict as to criminal homicide.

Trial Court Opinion, 6/6/18, at 7-8.

      Likewise, our review of the record, viewed in the light most favorable to

the Commonwealth, reflects that the Commonwealth presented sufficient

evidence to establish that Appellant fired the gunshot that struck the victim in

the head.    At trial, the Commonwealth presented testimony from Stowe

Township Police Officers James Duss and Leann Huffley.            Officer Huffley

testified that, at approximately 7:45 p.m., while conducting a traffic stop, she

witnessed Appellant and Victim in a heated argument on the street. N.T.,

6/8/17, at 4-5, 7. Officer Huffley stated that during the incident she heard

Appellant say, “You a rat nigga. You know I don’t play around. I’ll get you.”

Id. at 6. Likewise, Officer Duss testified that, during the traffic stop occurring

at 7:44 p.m. on July 28, 2016, he witnessed Appellant and Victim in an

argument.     N.T., 6/7/17, at 92-93.        Officer Duss described Appellant’s

demeanor as “extremely irate.” Id. at 93. Officer Duss offered the following

testimony regarding what he observed:

      [Appellant] was screaming at [Victim]. [Appellant] called him a
      “fucking rat nigga” a few times. I think it was about three times.

                                       -5-
J-A30002-18


      After that, [Appellant] said, “You know I don’t fuck around. I’ll
      get you.”

             And [Victim] – as this was going on, [Victim] was – it looked
      like he was trying to walk away from [Appellant], kind of was, like,
      throwing a hand at him, brushing him off, saying, you know,
      whatever, man, whatever, man. [Victim] actually walked by me
      on my traffic stop, and I said, hey, what’s that all about?

            [Victim] said, don’t worry about it, man.      He’s been
      harassing me for months. [Victim] kind of just brushed me off as
      well and walked away.

Id. at 93-94.

      In   addition,   the   Commonwealth     presented    the   testimony    of

Curtis Verner. Mr. Verner indicated that at 8:00 p.m. on July 28, 2016, he

was seated on the front porch of his home on Russellwood Avenue, with his

brother-in-law, Mr. Beasock. N.T., 6/8/17, at 65, 67. Mr. Verner observed

Victim on the front porch of the neighboring house, and Appellant crossing the

street and walking up the steps of the porch.      Id. at 75-76.    Mr. Verner

explained that, from his vantage point, he could see Appellant had a gun in

his hand. Id. at 76. Mr. Verner further explained that the interaction on the

porch between Appellant and Victim became heated, and Victim jumped from

the porch and ran between two houses. Id. at 78. Likewise, Appellant jumped

down into the yard. Id. Mr. Verner testified that he watched Appellant run

after Victim, saw Appellant raise his arm from this side, then he heard a “pop,”

and Appellant fled the scene. Id. at 78-80.

      These facts, although circumstantial, when viewed in the light most

favorable to the Commonwealth as the verdict winner, are sufficient for the

                                     -6-
J-A30002-18


jury to conclude beyond a reasonable doubt that Appellant fired the gunshot

that struck Victim in the head. Accordingly, the evidence is sufficient to prove

that Appellant committed the crime of third-degree murder.           Therefore,

Appellant’s contrary argument lacks merit.

       Appellant next argues that the trial court improperly denied his motion

to suppress an identification.2 Appellant’s Brief at 15-21. Appellant contends

that the identification provided by Mr. Verner was tainted because the witness

was shown suggestive photographs from a Facebook page.           Id. at 17-18.

Appellant further claims that the Commonwealth failed to establish that

Mr. Verner had an independent basis for the identification. Id. at 18-21.

       With respect to an appeal from the denial of a motion to suppress, our

Supreme Court has stated the following:

       Our standard of review in addressing a challenge to a trial court’s
       denial of a suppression motion is whether the factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct. When reviewing the ruling of a
       suppression court, we must consider only the evidence of the
       prosecution and so much of the evidence of the defense as
       remains uncontradicted when read in the context of the record ....
       Where the record supports the findings of the suppression court,
       we are bound by those facts and may reverse only if the legal
       conclusions drawn therefrom are in error.




____________________________________________


2   We note that in his motion to suppress Appellant challenged the
identifications made by both Mr. Verner and Mr. Beasock. Motion to Suppress,
3/16/17, at 1-3.     However, Appellant now limits his argument to the
identification made by Mr. Verner.

                                           -7-
J-A30002-18


Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, we note that our scope of review from a suppression ruling

is limited to the evidentiary record that was created at the suppression

hearing. In re L.J., 79 A.3d 1073, 1087 (Pa. 2013). In addition, questions

of the admission and exclusion of evidence are within the sound discretion of

the trial court and will not be reversed on appeal absent an abuse of discretion.

Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super. 2003).

      Further, we are aware that Pa.R.Crim.P. 581, which addresses the

suppression of evidence, provides in relevant part as follows:

      (H) The Commonwealth shall have the burden ... of establishing
      that the challenged evidence was not obtained in violation of the
      defendant’s rights.

Pa.R.Crim.P. 581(H).

      “In reviewing the propriety of identification evidence, the central inquiry

is whether, under the totality of the circumstances, the identification was

reliable.” Commonwealth v. Moye, 836 A.2d 973, 976 (Pa. Super. 2003).

An eyewitness’s in-court identification of the accused is reliable where its basis

is independent of suggestive pretrial procedures.          Commonwealth v.

Kendricks, 30 A.3d 499, 506 (Pa. Super. 2011) (citing Commonwealth v.

Abdul-Salaam, 678 A.2d 342, 349 (Pa. 1996)). The Commonwealth must



                                      -8-
J-A30002-18


show “by clear and convincing evidence that the identification was not induced

by events occurring between the time of the crime and the in-court

identification.” Commonwealth v. Carter, 643 A.2d 61, 71 (Pa. 1994). To

determine whether an independent basis exists for a witness’s identification,

a court must consider these five factors:

      (1) the opportunity of the witness to view the criminal at the time
      of the crime; (2) the witness’s degree of attention; (3) the
      accuracy of the witness’s prior description of the criminal; (4) the
      level of certainty demonstrated by the witness during the
      confrontation; and (5) the length of time between the crime and
      the confrontation.

Kendricks, 30 A.3d at 506.         The corrupting effect of the suggestive

identification, if any, must be weighed against these factors. Moye, 836 A.2d

at 976. In addition, a witness’s prior familiarity with the accused creates an

independent basis for the witness’s in-court identification of the defendant.

Commonwealth v. Ali, 10 A.3d 282, 303 (Pa. 2010); Commonwealth v.

Johnson, 615 A.2d 1322, 1336 (Pa. Super. 1992).

      In addressing this issue, the trial court offered the following discussion:

             [Appellant] filed a Motion to Suppress the eyewitnesses’
      identification of [Appellant] alleging the identification was unduly
      suggestive. Immediately prior to the shooting, two eyewitnesses,
      James Beasock and Curtis Verner, were sitting on the front porch
      of their residence and observed [Appellant’s] interactions with
      Victim. (June 5, 2017, Suppression H.T., 6-20). Mr. Verner
      observed Bobbi Jo Dixon (Yankowski) and her brother, Robert
      Adamczyk, walking down Russellwood Avenue in Stow[e]
      Township. Id. at 7-8. Shortly thereafter, [Appellant] approached
      and spoke with Mrs. Dixon and Mr. Adamczyk across the street
      from Mr. Verner’s residence, approximately 30 feet from his
      porch. Id. at 17-18. Mr. Verner then observed the Victim come
      from the side of his neighbor’s house and attempt to enter the

                                      -9-
J-A30002-18


     front door. Id. at 10-14. [Appellant] ultimately approached the
     Victim on the neighbor’s porch where the Victim was still
     attempting to enter the home. Id. at 17. Mr. Verner testified that
     he was able to see [Appellant’s] face, appearance, clothing and
     hair from approximately 10 to 15 feet away. Id. at 17-18.
     Mr. Verner testified the Victim then jumped over a railing of the
     porch and ran between two houses and was followed by
     [Appellant]. Id. at 19-20. [Appellant] then lifted his arm and
     Mr. Verner heard a loud “pop”. Id. at 21. Mr. Verner observed
     [Appellant] flee the scene and the Victim was found with a gunshot
     wound to the head. Id. at 22-23. Immediately after the incident
     while police were investigating the homicide, police interviewed
     Mr. Verner and Mr. Beasock. Id. at 23. During this initial
     conversation with the police, Mr. Verner was able to identify Bobbi
     Jo Dixson (Yankowski) because he had previously worked with her
     for approximately six months at Eat N’ Park. Id. at 23. Police
     then showed Mr. Verner approximately four photographs from
     Facebook of [Appellant] and Mrs. Dixson. Id. at 23, 53-56.
     Mr. Verner made an initial identification of [Appellant] as the
     shooter. Id. at 23-24. Mr. Verner ultimately participated in a
     photo array at County homicide. Id. at 24. During this photo
     array Mr. Verner was unable to positively identify [Appellant]. Id.
     at 24. However, Mr. Verner indicated that a photograph stood out
     to him as [Appellant], but that he was unable to positively identify
     him because his hair was different in the photograph. Id. at 24.
     The photo array did not contain the same Facebook photographs
     previously showed to Mr. Verner. Id. at 47. [Appellant] alleges
     showing the initial four photographs of [Appellant] prior to the
     photo array was unduly suggestive and created a substantial
     likelihood of misidentification.

                                    * * *

     Here, this Court held that Mr. Verner credibly testified as to his
     ability to observe and perceive [Appellant] during the commission
     of the crime.      Mr. Verner was interviewed by the police
     approximately one-half hour after the shooting. (June 5, 2017,
     Suppression H.T., 23). Mr. Verner testified that he was able to
     observe [Appellant] in good lighting from 30 feet and 10 to 15 feet
     away from him. Id. at 17, 18. Additionally, Mr. Verner was able
     to properly provide a description of [Appellant’s] clothing, hair and
     body that matched the individual seen on the surveillance footage
     of the incident. Id. at 15, 19. Accordingly, this [c]ourt permitted
     Mr. Verner’s in-court identification of [Appellant].

                                    - 10 -
J-A30002-18


Trial Court Opinion, 6/6/18, at 3-6.

      Upon review of the record, we likewise conclude that the trial court

properly admitted the identification evidence. Mr. Verner indicated that it was

still light outside at the time of the incident.       N.T., 6/5/17, at 17-28.

Mr. Verner testified that, prior to the shooting, he observed Appellant’s face

from across the street, a distance of approximately thirty feet. Id. at 17, 48.

He also observed Appellant’s face as Appellant was walking up to the

neighboring front porch. Id. at 48. Mr. Verner stated he observed Appellant’s

hairstyle, which he described as being short and in cornrows.         Id. at 19.

Mr. Verner testified that, when Appellant was on the neighboring porch, he

and Appellant were approximately ten to fifteen feet apart. Id. at 17. In

addition, Mr. Verner observed that Appellant was wearing a blue t-shirt and

dark basketball shorts. Id. at 15. Accordingly, we conclude that Mr. Verner

possessed an adequate independent basis for the identification of Appellant,

which was untainted by any suggestive photographs that Mr. Verner was

shown after the incident.     Therefore, upon consideration of Mr. Verner’s

opportunity to observe Appellant, we conclude that the in-court identification

of Appellant was proper.      Accordingly, the trial court did not abuse its

discretion or commit an error of law in failing to suppress the identification

provided by Mr. Verner.

      Appellant last argues that the trial court abused its discretion in refusing

to instruct the jury that conspiracy was not charged and, therefore, should


                                       - 11 -
J-A30002-18


not be considered by the jury. Appellant’s Brief at 22-26. Appellant asserts

that “[t]he jury’s question during deliberation regarding conspiracy liability

indicated the jury’s confusion relating to the offenses.” Id. at 25. Appellant

contends that the trial court’s failure to give a jury instruction, specifying that

Appellant was not charged with conspiracy, was prejudicial and an abuse of

discretion that was not harmless error.        Id. at 26.   However, before we

address the merits of Appellant’s issue, we must determine whether the claim

presented has been properly preserved for our consideration on appeal.

      Our Courts have consistently ruled that, where a trial court directs a

defendant to file a concise statement pursuant to Pennsylvania Rule of

Appellate Procedure 1925, any issues not raised in that statement shall be

waived. Commonwealth v. Bullock, 948 A.2d 818, 823 (Pa. Super. 2008)

(citing Commonwealth v. Lord, 719 A.2d 306, 308 (Pa. 1998)).                    In

Commonwealth v. Butler, 812 A.2d 631, 633 (Pa. 2002), our Supreme

Court reaffirmed its holding in Lord and stated: “In Lord, however, this Court

eliminated any aspect of discretion and established a bright-line rule for waiver

under Rule 1925 …. Thus, waiver under Rule 1925 is automatic.” See also

Commonwealth v. Oliver, 946 A.2d 1111, 1115 (Pa. Super. 2008) (noting

that Lord “requires a finding of waiver whenever an appellant fails to raise an

issue in a court-ordered Pa.R.A.P. 1925(b) statement”).

      We are mindful that Rule 1925 is intended to aid trial judges in

identifying and focusing upon those issues which a party plans to raise on


                                      - 12 -
J-A30002-18


appeal.   The absence of a trial court opinion addressing a particular claim

poses a substantial impediment to meaningful and effective appellate review.

Commonwealth v. Lemon, 804 A.2d 34, 36 (Pa. Super. 2002). Rule 1925

is thus a crucial component of the appellate process. Lemon, 804 A.2d at 37.

“When a court has to guess what issues an appellant is appealing, that is not

enough for meaningful review.” Commonwealth v. Dowling, 778 A.2d 683,

686 (Pa. Super. 2001).

      In addition, we are mindful that claims not raised before the trial court

are waived. See Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa. Super.

2000) (stating that “[a] claim which has not been raised before the trial court

cannot be raised for the first time on appeal.”); Commonwealth v. Ryan,

909 A.2d 839, 845 (Pa. Super. 2006) (citing Commonwealth v. Gordon,

528 A.2d 631, 638 (Pa. Super. 1987) (reiterating that “[a] theory of error

different from that presented to the trial jurist is waived on appeal, even if

both theories support the same basic allegation of error which gives rise to

the claim for relief”)).

      Our review of the certified record reflects that on December 11, 2017,

the trial court issued an order directing Appellant to file a Pa.R.A.P. 1925(b)

statement within twenty-one days. The record further reflects that, following

multiple extensions of time, Appellant filed his Rule 1925(b) statement on

May 18, 2018.      Appellant’s Rule 1925(b) statement contains four issues.




                                    - 13 -
J-A30002-18


Pa.R.A.P. 1925(b) Statement, 5/18/18, at 2-3. The only issue presenting a

claim challenging the trial court’s instructions to the jury provides as follows:

      a. The trial court’s jury instruction as to the charge of
      conspiracy was improper, as [Appellant] was never charged
      with such an offense. The improper charge allowed the jury to
      convict on the theory of guilt not charged or supported by the
      evidence. Jury Trial Transcript (“J.T.T.”), 6/8/17 [sic] at 6-11.

Pa.R.A.P. 1925(b) Statement, 5/18/18, at 2 (footnote omitted) (emphases

added).

      In his Rule 1925(b) statement, Appellant never specifically raised the

instant theory that the trial court erred in failing to give a jury instruction on

the uncharged crime of conspiracy. Rather, Appellant alleged that the trial

court gave an improper instruction “as to the charge of conspiracy.” Id. Thus,

Appellant properly preserved for review a claim alleging error on the part of

the trial court in presenting an improper jury instruction as to the charge of

conspiracy. Because Appellant alleged that the trial court gave an improper

instruction, in its written opinion the trial court focused upon the fact that it

never gave such an instruction to the jury.         Specifically, the trial court

addressed Appellant’s claim presented in his Pa.R.A.P. 1925(b) statement as

follows:

      I. The [c]ourt did not give a jury instruction as to the
      charge of conspiracy.

            It should be noted at the outset that [Appellant] was never
      charged with a crime involving conspiracy. However, during the
      jury’s deliberations, the jury posed a question to the court as
      follows: “If [Appellant] is complicit in a conspiracy, is he guilty of


                                      - 14 -
J-A30002-18


      any of the charges?” (June 6, 2017 T.T., 6.) In response to this
      question, this Court advised the jury as follows:

            With respect to the final question that you gave me, if
            [Appellant] is complicit in a conspiracy, is he guilty of
            any the charges. Let me remind you that [Appellant]
            has been charged with criminal homicide and carrying
            a firearm without a license. Consequently, I would tell
            you or advise you and instruct you to review the
            evidence in this case as you heard it in this courtroom
            and apply the law to the evidence as you find it, the
            law being that which I read to you and allowed you to
            take with you into the jury room.

      Id. at 14. Consequently, as [Appellant] was not charged with a
      crime involving conspiracy, this [c]ourt explicitly refused to charge
      the jury on the theory of conspiracy (even though [Appellant]
      erroneously alleges in this appeal that the Court did in fact do so)
      and therefore, [Appellant’s] … issue is without merit.

Trial Court Opinion, 6/6/18, at 2-3.      Accordingly, because Appellant now

attempts to challenge whether the trial court abused its discretion in refusing

to instruct the jury that conspiracy was not charged and therefore, should not

be considered by the jury, we conclude that this argument is waived because

Appellant failed to present this specific issue to the trial court in his Rule

1925(b) statement.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/27/2019



                                     - 15 -